PER CURIAM.
Patrick Williams appeals his departure sentence. We affirm.
Mr. Williams entered a negotiated plea agreement and was released pending sentencing subject to Quarberman1 conditions. He was duly advised by the trial court that if he failed to appear for sentencing the court would not be bound by the sentencing terms provided in the plea agreement. On the day of sentencing Mr. Williams failed to appear. A warrant was issued and he was subsequently arrested. When he was brought to the court for sentencing Mr. Williams failed to submit any evidence indicating that his failure to appear was excusable. Accordingly, the trial court was authorized to impose a departure sentence. Cf. Walker v. State, 578 So.2d 514 (Fla. 3d DCA 1991).
SENTENCE AFFIRMED.
W. SHARP, THOMPSON and ANTOON, JJ., concur.

. See Quarterman v. State, 527 So.2d 1380 (Fla.1988) (holding that plea bargain is sufficient basis for imposing departure sentence).